Fourth Court of Appeals
                                        San Antonio, Texas
                                                January 7, 2015

                                            No. 04-14-00636-CV

                                             IN RE Rosa VIDA

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On September 9, 2014, relator Rosa Vida filed a petition for writ of mandamus, and on
October 27, 2014, an emergency motion for temporary relief. The court has considered relator’s
petition, the response filed on behalf of the real parties in interest, and the reply filed by the relator
and has determined that relator is entitled to the relief requested. Accordingly, the petition for writ
of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Beckie Palomo is ORDERED to enter an order granting relator’s plea to
the jurisdiction. The writ will issue only if this court is notified that Judge Palomo has failed to
enter an order granting relator’s plea to the jurisdiction as directed within ten days from the date
of this order.

      The temporary stay previously granted by this court will remain in effect until Judge
Palomo has entered an order granting relator’s plea to the jurisdiction.

        It is so ORDERED on January 7, 2015.

                                                                      _____________________________
                                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 2012-CVT-000773-D3, styled Luis and Janeth Moreno, et al. v. Mary Help
of Christians School, Institute of the Daughters of Mary Help of Christians Salesian Sisters of St. John Bosco, and
Rosa Vida, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie Palomo,
presiding.